Citation Nr: 1454619	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-23 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from November 1972 to September 1976 and from July 1980 to September 1992.  He died in August 2010.  The Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.


FINDINGS OF FACT

1.  The Veteran died in August 2010; the death certificate lists his cause of death as cerebral hemorrhage, warfarin anticoagulant; other significant conditions noted were hypertension and diabetes mellitus. 

2.  At the time of the Veteran's death, he was assigned a 10 percent rating for hypertensive vascular disease (hypertension).

3.  The evidence of record is in relative equipoise as to whether the Veteran's death was related to his service-connected hypertension.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.310, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error with respect to the duty to notify or the duty to assist was harmless.

Legal Criteria

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred or aggravated in service caused or contributed, either substantially or materially, to cause death.  For a service-connected disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014). 

In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the Veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1) (2014). 

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3) (2014). 

There are primary causes of death, which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, the Board must consider whether there is a reasonable basis for holding that a service-connected condition was of such severity that it had a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  See 38 C.F.R. § 3.312(c)(4) (2014). 

Analysis 

The Veteran died in August 2010.  His death certificate lists the cause of death as cerebral hemorrhage, warfarin anticoagulant.  Hypertension and diabetes mellitus were noted as other significant medical conditions.

At the time of the Veteran's death, he was service-connected for hypertension, rated as 10 percent disabling.  Thus, the Appellant's claim for service connection for the cause of the Veteran's death can be substantiated if a relationship is demonstrated between the Veteran's service-connected hypertension and his cause of death.

As to the relationship between the Veteran's cerebral hemorrhage and service-connected hypertension, there are conflicting medical opinions of record.

In July 2011 opinion, a VA examiner opined that the Veteran's hypertension did not cause or significantly contribute to his death.  The examiner stated that the Veteran's blood pressure was well-controlled prior to his hospital admission, his medications were changed only due to the side effects of ace-inhibitor induced coughing, and his blood pressure readings were not significantly high enough to cause an intracranial bleed.  Prior to his death, the Veteran reported an intense headache and had a highly elevated blood pressure reading.  The examiner opined that the elevated blood pressure was a result of the intracranial bleed, rather than the cause of it.  The examiner further noted that the Veteran was on Coumadin (Warfarin) for atrial fibrillation with a therapeutic international normalized ratio (INR), which more likely than not predisposed him to intracranial bleeding.

In an August 2011 letter, Dr. Marlen, the Veteran's attending physician at the time of his death and the signatory on his death certificate, noted that at the time he completed the Veteran's death certificate he indicated that the cause of death was a cerebral hemorrhage and that hypertension was an underlying cause.  He stated that warfarin was also an underlying condition, since it likely made the bleeding worse.  Dr. Marlen stated that medical research indicated that hypertension was the most important risk factor for the development of an intracerebral hemorrhage, that it more than doubled the risk of an intracerebral hemorrhage, and that it was an ongoing risk of hypertension.  

In a November 2011 letter, Dr. Berner, the Veteran's VA primary care provider, stated that the Veteran's hypertension had been managed with oral antihypertensive medications.  She noted that during his last hospitalization, it became acutely uncontrolled and in her opinion resulted in his demise from an acute intracerebral hemorrhage.  She noted that in rendering her opinion, she had reviewed the medical notes from the day of the Veteran's cerebral hemorrhage.  She indicated that the Veteran's blood pressure readings that day were all in the elevated hypertensive range, that he had experienced neurologic symptoms, including nausea and a severe headache, and that he had required additional antihypertensive medication.  She noted that shortly thereafter, the Veteran was found collapsed on the floor with significant neurologic symptoms, and that a CT (computerized axial tomography) scan revealed a massive, catastrophic right frontal intracerebral hemorrhage from which he did not recover.  

Dr. Berner opined that the timeline of events preceding the Veteran's death clearly demonstrated that hypertension was either the primary or a contributory cause of death.  She noted that in rendering her opinion she had reviewed the death certificate and November 2011 opinion from Dr. Marlen, and that she agreed with Dr. Marlen's assessment, as it was consistent with medical literature demonstrating that hypertension is directly linked to at least 70 percent of known cerebrovascular accidents (CVA).  She noted that the Veteran had a history of hypertension with acute lack of control and opined that it resulted in his demise.  She further stated that there was no indication of any other obscure primary medical condition as a cause of this Veteran's CVA.  In conclusion, she stated that it was therefore her professional opinion that the Veteran's service-connected hypertension was the primary or contributory cause of his death.

In light of the conflicting opinions, another VA opinion was obtained in December 2011.  The examiner noted that the Veteran's vital signs on the day of his cerebral hemorrhage indicated that he had acutely elevated blood pressure readings.  The examiner noted that the Veteran had reported a severe headache and opined that the Veteran's acute blood pressure increase was due to the intracerebral hemorrhage and not the other way around.  With regard to Dr. Berner's opinion, that hypertension is linked to at least 70 percent of CVAs and that there was no obscure medical condition to cause this Veteran's CVA, the examiner opined that was not true in this specific case.  The examiner stated that while the Veteran suffered a CVA, the 70 percent cited by Dr. Berner included CVAs from both clots and bleeds.  The examiner opined that the Veteran's CVA was an anticoagulant-associated intracerebral hemorrhage (AAICH) and not a spontaneous hemorrhage and therefore it was a Coumadin related AAICH, and was not caused by his hypertension.  

After reviewing the medical nexus opinions, the Board finds that there is no reason to afford more probative weight to one opinion or one set of opinions over the others.  All the opinions were provided medical professionals equally competent to render an opinion regarding the Veteran's cause of death.  Moreover, all the opinions reflected reasoned consideration of the evidence of record and included a sufficient explanation to their respective opinions.  Therefore, the medical nexus opinions, in this case, are at least in relative equipoise.  See Owens v. Brown, 7 Vet. App. 467 (1993) (stating VA is free to favor one medical opinion over another provided if there is an adequate basis for doing so).

Accordingly, resolving any reasonable doubt in the Appellant's favor, the Board finds that the evidence establishes that the Veteran's service-connected hypertension was either the primary or a contributory cause of his cause of death, cerebral hemorrhage.  38 U.S.C.A. §§ 5107, 1310 (West 2014); 38 C.F.R. §§ 3.102, 3.312 (2014).  On this basis, service connection for the cause of the Veteran's death is warranted.


ORDER


Entitlement to service connection for the cause of the Veteran's death is granted.  


____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


